Case 3:14-cv-01165-FLW-TJB Document 199 Filed 02/08/19 Page 1 of 2 PageID: 15340



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
 ___________________________________
                                     :
 In re BLACKROCK MUTUAL FUNDS        :    Civil Action No. 14-1165 (FLW) (TJB)
 ADVISORY FEE LITIGATION             :
                                     :                  ORDER
                                     :
 ___________________________________ :

        THIS MATTER having been tried to the Court by Scott D. Musoff, Esq. and Eben P

 Colby, Esq., counsel for Defendants BlackRock Advisors, LLC (“BRA”), BlackRock Investment

 Management, LLC (“BRIM”), and BlackRock International Limited (“BRIL”) (collectively,

 “Defendants”), and by Robin F. Zwerling, Esq. and Andrew W. Robertson, Esq., counsel for

 Plaintiffs Owen Clancy, Cindy Tarchis, and Brendan Foote (collectively, “Plaintiffs”); it appearing

 that the Court held a bench trial from August 20, 2018 through August 29, 2018; it appearing that

 on October 10, 2018, the parties submitted their proposed findings of fact and conclusions of law;

 it appearing that Defendants filed a Motion in Limine to Exclude the Testimony of Dr. Ian Ayres,

 and Plaintiffs filed a Motion to Deem Certain Facts Admitted, Uncontested or as Party Opponent

 Admissions; it appearing that the Court having considered the parties’ submissions, testimony of

 witnesses, and all other evidence introduced at trial, for the reasons set forth in the Court’s Bench

 Memorandum filed on this date, and for good cause shown,

        IT IS on this 8th day of February, 2019,

        ORDERED that Plaintiffs’ claims are dismissed in their entirety; and it is further

        ORDERED that Defendants’ Motion in Limine to Exclude the Testimony of Dr. Ian Ayres

        (ECF No. 162) is DENIED; and it is further

        ORDERED that Plaintiffs’ Motion to Deem Certain Facts Admitted, Uncontested or as

        Party Opponent Admissions (ECF No. 165) is DENIED; and it is further




                                                   1
Case 3:14-cv-01165-FLW-TJB Document 199 Filed 02/08/19 Page 2 of 2 PageID: 15341



       ORDERED that an unredacted version of this Court’s Bench Memorandum shall be filed

       under seal, and that, in accordance with Local Civil Rule 5.3, the parties’ shall submit a

       joint submission, within thirty (30) days of this Order, indicating the portions of this

       Court’s Bench Memorandum that they seek to have redacted, as well as a statement of

       reasons as to why each redaction is necessary; and it is further

       ORDERED that the Clerk of the Court is directed to mark this case CLOSED.


                                                                /s/ Freda L. Wolfson
                                                                Hon. Freda L. Wolfson
                                                                United States District Judge




                                                2
